Citation Nr: 0404763	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-16 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran had recognized service with the United States 
Armed Forces of the Far East from December 1941 to April 
1942.  He also served in the Philippine Army from August 1945 
to December 1945.  He died in September 1971.  The appellant 
is his widow.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in May 2001, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

In May 2003, the Director of Compensation and Pension 
Services determined that the appellant had forfeited all 
rights, claims, and benefits to which she might otherwise be 
entitled under laws administered by VA.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death has been rendered moot by the 
Director's May 200 declaration of forfeiture action. 38 
U.S.C.A. §§ 6103(a), 7105(d)(5) (West 2002); 38 C.F.R. § 
3.901(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2000 decision, the RO denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  The appellant perfected a timely appeal 
of this determination.  In a May 2001 decision, the Board 
held that new and material had been received to reopen the 
claim for service connection for the cause of the veteran's 
death, and remanded the claim for additional evidentiary 
development.  The development was in part to obtain 
additional information and opinion from E.E., M.D, who had 
apparently written a February 2000 medical certificate 
relating that he had treated the veteran for several 
specified conditions.  

In an October 2001 signed and sworn statement offered in 
connection with a VA field examination, Dr. E.E. denied 
knowing or ever treating the veteran, as he had stopped 
practicing medicine in the 1960's when he entered politics.  
He denied that the signature on the February 2000 medical 
certificate was his.  

As a result, in May 2003 the Director of Compensation and 
Pension held that, under the provisions of 38 U.S.C.A. § 
6103(a), the appellant had forfeited all rights, claims, and 
benefits under the laws administered by the VA.  38 U.S.C.A. 
§ 6103(a); 38 C.F.R. §§ 3.100, 3.905(a) (2003).  The 
appellant was informed of the determination in a May 2003 
letter and did not appeal it.  

The RO informed the appellant in an October 2003 supplemental 
statement of the case (SSOC) that the May 2003 forfeiture 
decision rendered her claim for service connection for the 
cause of the veteran's death moot.  The appellant responded 
with a November 2003 letter to the RO in which she disagreed 
with the October 2003 SSOC.  The correspondence was sent to 
the RO, not the Director of Compensation and Pension, and the 
appellant did not address the finding of forfeiture.

The Board observes that under 38 U.S.C.A. § 6103(a), any 
person who knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary (except laws 
pertaining to insurance benefits), shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except insurance benefits).  Fraud is defined as 
an act committed in perpetration of one of the above-listed 
actions.  See 38 C.F.R. § 3.901.

The appeal of the denial of entitlement to service connection 
for the cause of the veteran's death has been rendered moot 
by the VA Director of Compensation and Pension's Director's 
May 2003 declaration of forfeiture, which supersedes the 
cause of death issue.  The forfeiture issue, itself, is not 
yet before the Board because the appellant has not perfected 
an appeal of the Director's declaration of forfeiture.  Nor 
has she submitted evidence to support revocation of the 
Director's May 2003 declaration of forfeiture against her, 
which she would need to do if she chose to appeal the 
declaration of forfeiture.  See 38 U.S.C.A. § 6103(a); 38 
C.F.R. § 20.200-20.302 (2003).  The Board's only available 
course is to dismiss the current appeal without prejudice.  
See 38 U.S.C.A. § 7105(d)(5).

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary."  
38 C.F.R. § 20.101(a) (2003); see also 38 U.S.C.A. §§ 511(a), 
7104(a) (West 2002).  In light of this final forfeiture 
action rendering the appellant ineligible to receive VA 
benefits, there remains no "question" of law or fact for the 
Board's decision.  See Waterhouse v. Principi, 3 Vet. App. 
473 (1992).  The Court has held that "where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), quoting 
Gardner v. Derwinski, 1 Vet. App. 584, 586-87 (1991).  See 
also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995).

As there remains no benefit to be awarded, the issue of 
service connection for the cause of the veteran's death must 
be dismissed.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990); see also Mintz v. Brown, 6 Vet. App. 277 (1994) (the 
Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant).

It is noted that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
which has since been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  However, the VCAA 
recognizes certain circumstances where VA will refrain from 
or discontinue providing assistance.  VA will refrain from 
providing assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in obtaining 
evidence for a claim if the evidence obtained indicates that 
there is no reasonable possibility that further assistance 
would substantiate the claim. Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of legal 
eligibility.  66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001), 
codified as amended at 38 C.F.R § 3.159(d).

The enactment of the VCAA has no material effect on 
adjudication of the claim.  As noted above, the law, not the 
evidence, controls the outcome of this appeal (see Sabonis v. 
Brown, 6 Vet. App. 426 (1994)).  


ORDER

The appeal is dismissed without prejudice.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



